Citation Nr: 1530861	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  14-01 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as due to herbicide exposure.

2.  Entitlement to service connection for dermatological disorders, currently diagnosed as basal cell carcinoma, actinic keratosis and seborrheic dermatitis, to include as due to herbicide exposure.  

3.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from September 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Hartford, Connecticut.  

In his January 2014 substantive appeal, the Veteran limited the issues on appeal to those listed on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A request for additional private medical records is needed.  Review of August 2012 VA primary care records indicates that the Veteran had private primary care treatment prior to enrolling in VA medical care.  The currently available private medical records are limited to urological, renal and sleep apnea treatment.  Private primary care medical records are not available and must be obtained as detailed below.  

VA examinations are needed for the sleep apnea and dermatological disorder claims.  The standard for showing a nexus for purposes of triggering VA's duty to provide an examination is low.  In October 2012, the Veteran and his wife reported that the Veteran had sleep problems since service.  He also reported that he had minimal medical treatment for several decades after service.  In his January 2014 substantive appeal, the Veteran asserted that he had symptoms for sleep apnea and skin cancer (basal cell carcinoma) since separation.  He reported that he did not seek medical treatment for these conditions for many years due to financial concerns.  Through the Veteran's statements, the basic criteria for triggering VA's duty to provide an examination for these claims are met and they must be provided as detailed below.  38 C.F.R. § 3.159(c)(4)(2014).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all private primary medical care (i.e. medical care outside of VA medical facilities) prior to August 2012.  With authorizations from the Veteran, obtain the identified private medical records.  Notify the Veteran and his representative of any inability to obtain requested private medical records and that he may also submit any medical records in his possession directly to VA.  

2.  Then, schedule the Veteran for a VA dermatology examination with a qualified clinician.  The paper and electronic claims folder must be made available and reviewed by the examiner.  The examiner is advised that for VA compensation purposes the Veteran has current dermatological diagnoses of basal cell carcinoma, actinic keratosis and seborrheic dermatitis.  

A clinical interview and evaluation with any indicated testing must be completed. 

For the currently diagnosed basal cell carcinoma, actinic keratosis and seborrheic dermatitis, in addition to any other dermatological disorder found upon evaluation, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that each skin disorder is related to active service.  In addressing this question, the examiner must consider that the Veteran had presumed herbicide exposure in Vietnam and all lay descriptions given by the Veteran about his current symptoms and dermatological history.  The Veteran is competent to report any readily observable symptoms and information given to him by treating clinicians. 

The examiner must provide a complete rationale with consideration to the Veteran's reports.  If the examiner rejects the Veteran's contentions, the examiner should provide a reason for doing so and cannot solely rely on an absence of contemporaneous medical treatment but may consider inherent plausibility and inconsistency with current clinical observations. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

3.  Then, schedule the Veteran for a VA sleep apnea examination with a qualified clinician.  The paper and electronic claims folder must be made available and reviewed by the examiner.  A clinical interview and evaluation with any indicated testing must be completed. 

For the currently diagnosed sleep apnea, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that it is related to sleep problems in active service.  In addressing this question, the examiner must consider that the Veteran had presumed herbicide exposure in Vietnam and all lay descriptions given by the Veteran about his current symptoms and history of sleep disorders.  The Veteran is competent to report any readily observable symptoms and information given to him by treating clinicians. 

The examiner must provide a complete rationale with consideration to the Veteran's reports.  If the examiner rejects the Veteran's contentions, the examiner should provide a reason for doing so and cannot solely rely on an absence of contemporaneous medical treatment but may consider inherent plausibility and inconsistency with current clinical observations. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

4.  Then, if and only if any additional medical or lay evidence received triggers VA's duty to provide a medical examination for the hypertension claim, furnish an appropriate examination. 

5. If after completion of the above requested items any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case and provide opportunity for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




